Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chase Carmen Hunter appeals the district court’s order dismissing her complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and Fed. R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hunter v. Cunningham, No. 3:14-cv-00704-HEH (E.D.Va. Jan. 5, 2015). We also deny her motion seeking mandamus relief and other pending motions, including her motions to electronically file her submissions, proceed in forma pauperis, and correct the docket. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.